 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinue in such a venture, and action taken merely because of recourse to Boardprocesses.Price did not testify concerning the taking of the key, which terminatedthe profit-sharing with Gibbs.He did say that he had been holding the moneysince the end of 1958 and, with the idea of treating him as he had Daughtrey, wasgoing to give him a share of the money on hand at the end of the year. In ap-parent corroboration of some of this, it appears that, to avoid cluttering up the in-terference with work, a sign has been posted at Steed's direction that drinks areavailable at the machine only.Aside from the question of company responsibility here, the explanation for thechanges made is reasonable.Apparently not considered sufficient to warrant anallegation of discrimination, the testimony in this connection does not prove unlaw-ful interference.Nor is there proof of the allegations in subsections 9(a) or (c).IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company, set forth in section II, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies of theAct.It has been found that the Company,by promises of wage increaseif employeeswould not support the Union,made shortly before a Board-conducted election, in-terfered with, restrained,and coerced its employees in violation of Section 8 (a)( 1 )of the Act.I shall therefore recommend that the Company cease and desist there-from and from any like or related conduct.For the reasons stated in the subsection entitled "The alleged violation of Section8(a)(3)," I shall recommend that the complaint be dismissed insofar as it allegesthe discriminatory transfer,discharge, and refusal to reinstate Daughtrey.Uponthe basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 491, 491-A, 491-B, International Union of Operating Engineers, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By promises to its employees of benefit in connection with union activities,thereby interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid labor practices are unfair labor practices affecting commerce,within ,the meaning of Section 2(6) and (7) of the Act.4.The Company has not engaged in unfair labor practices within the meaningof Section 8(a) (3) of the Act.[Recommendations omitted from publication.]Jamestown Machine and Manufacturing CompanyandInter-national Association of Machinists,District No. 83,AFL-CIOandThe Employees'Shop Committee of the JamestownMachine and Manufacturing Company,Partyto the Contract.Case No. 6-CA-1557.April 13, 1960DECISION AND ORDEROn November 5, 1959, Trial Examiner Leo F. Lightner issued hisIntermediate Report in the above-entitled proceeding, finding that the127 NLRB No. 26. JAMESTOWN MACHINE AND MANUFACTURING COMPANY 173Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, and finding further that the Respond-ent has not engaged in other unfair labor practices alleged in thecomplaint, all as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase,' and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner to the extent consistent with our Decisionherein.1.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) of the Act.However, in so finding, we rely solelyon Collins' threat to the Shop Committee in September 1958 that theplant would be closed down or moved if an outside union came in, andForeman Heasley's similar threat to employee Love in August 1958.2.We also agree with the Trial Examiner that the Respondent vio-lated Section 8(a) (2) and (1) of the Act by assistance to, and inter-ference with, the administration of the Shop Committee, and by thefurnishing of services, facilities, and financial support to it.We donot, however, adopt all of the rationale of the Trial Examiner. In-stead, we rely solely on the following :(a)The participation of Respondent's officials in the employees'meeting of September 22, 1958, called for the purpose of consideringratification of the new collective-bargaining agreement, and particu-larly Collins' attempts to pressure the employees into accepting theagreement by calling for repeated votes on the question of acceptingthe agreement and by questioning individual employees at the meet-ing concerning their reasons for opposing the agreement.(b)Respondent's initiation of, and participation in, the subsequentindividual ratifications of the agreement and recognitions of the ShopCommittee as the employees' bargaining representative, as more fullyset forth in the Intermediate Report.'The Respondent's request for oral argument is denied as the record,including theexceptions and briefs,adequately presents the issues and positions of the parties.2We note and correct an inadvertent error in the second paragraph of section III D ofthe Intermediate Report, where the Trial Examiner incorrectly refers to the testimony byDaniel Kean to the effect that "he (Collins) said he didn't want to see a union come inthere because thingswouldhappen . . " The actual testimony was that "he (Collins)said he didn'twant to see a union come in there because thingscouldhappen...11 174DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)The furnishing of services and facilities, and of financial sup-port, as more fully set forth in the Intermediate Report.3This conduct, and particularly that set forth in (a) and (b), above,occurred at a time when, as the Respondent knew, the Charging Partywas seeking to organize the Respondent's employees, and followedclosely upon Respondent's unlawful threats to close or move the plant.In view of all these circumstances, we find that the Respondent hasunlawfully interfered with the internal administration of the Shop'Committee, has unlawfully assisted the Shop Committee to maintainits representative status, and has otherwise accorded the Shop Com-mittee unlawful financial and other similar types of assistance.4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Jamestown Ma-chine and Manufacturing Company, Jamestown, Pennsylvania, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Giving effect to the collective-bargaining agreement enteredinto on or about September 23, 1958, with The Employees' ShopCommittee of the Jamestown Machine and Manufacturing Company,or to any extension, renewal, or modification thereof, supplementsthereto, or any superseding contracts with the above-named organiza-tion, or any other contract or agreement between it and the said labororganization which may now be in force, or with any successor, unlessand until said organization shall have been certified as the majorityrepresentative by the National Labor Relations Board.(b)Recognizing the above Shop Committee as the representativeof any of its employees at its Jamestown plant for the purpose ofdealing with it concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment,unlessand until said labor organization shall have been certified as suchrepresentative by the National Labor Relations Board.(c)Assisting, interfering in the administration of, or contributingfinancial or other support to, the above-named or any other labororganization.3Contrary to the Trial Examiner, it is not necessary to presume that employees werepaid for attending Shop Committee meetings and that Respondent furnished steno-graphic and clerical assistance in the preparation of meeting notices,as the recordaffirmatively establishes that such was the case.The record also establishes that em-ployees who,because of attendance at Shop Committee meetings,were paid for more than40 hours work in a week,were paid at overtime rates for such time in excess of 40 hours4 See, e.g,Coast Aluminum Company,120 NLRB 1326;The Standard TransformerCompany,97 NLRB 669. JAMESTOWN MACHINE AND MANUFACTURING COMPANY 175(d)Discouraging membership in International Association of Ma-chinists, District No. 83, AFL-CIO, or any other labor organizationof its employees, by threatening to close the plant or move away ifthe employees select any union other than the Shop Committee.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Association ofMachinists, District No. 83, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from The Employees'Shop Committee of the Jamestown Machine and Manufacturing Com-pany as the representative of any of its employees at its Jamestown,Pennsylvania, plant for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment, unless and until the said labororganization shall have been certified by the Board as such repre-sentative.(b)Post at its plant at Jamestown, Pennsylvania, copies of thenotice attached hereto marked "Appendix." 5Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall,after being signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained for a period of 60 consecutivedays.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT Is FURTHER ORDERED that, except as otherwise found herein, theallegations of the complaint be, and they hereby are, dismissed.5In the event that this Order is enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Deciee of the United States Court of Appeals, Enforcing an Order." 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT give effect to any and all agreements and contracts,supplements thereto or modifications thereof, or any supersedingcontract with The Employees' Shop Committee of the James-town Machine and Manufacturing Company, or any successor,unless and until said organization 'shall have been certified as themajority representative by the National Labor Relations Board.AVE WILL withdraw and withhold recognition from the aboveorganization, or any successor thereto, unless and until such or-ganization shall have been certified as the majority representativeby the National Labor Relations Board.WE WILL NOT assist, contribute financial or other support to, orinterfere with, the administration of the labor organization namedabove or any other labor organization of our employees.WE WILL NOT discourage membership in or activities on behalfof International Association of Machinists, District No. 83, AFL-CIO, or any other labor organization, by threatening to close theplant or move away if our employees select any union other thanthe Shop Committee.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Inter-national Association of Machinists, District No. 83, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of 'collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as JAMESTOWN MACHINE ANDMANUFACTURING COMPANY 177authorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.JAMESTOWN MACHINE AND MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding was heard beforethe dulydesignatedTrialExaminerin Green-ville,Pennsylvania,on June 16and 17, 1959, onthe complaint,and amendmentthereto,of theGeneral Counsel and answer of Jamestown Machine and Manu-facturingCompany,hereincalled theRespondent.The issues litigatedwerewhether theRespondent violated Section 8(a)(1) and(2) and Section2(6) and (7)of the LaborManagement RelationsAct, 1947.Allparties were represented,exceptthe Party to the Contract.All parties waived oralargument,and briefs filed bythe GeneralCounsel and Respondenthave been carefully considered.At the conclusionof GeneralCounsel'scase,Respondentmoved fordismissalof the complaintand movedseperately for thedismissalof "each and everyseparatecharge" contained in the complaint.This motionwas denied.At the conclusionof the presentationof all the evidence,Respondent renewed its motionwhich wasmade at the close of General Counsel's evidenceand rulingthereon wasreserved.It is disposed of inconformity with the findingsand conclusionsset forthherein.Uponthe entire record in the case,and from myobservation of the witnesses, ISnake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation,maintaining its principal office and plant inJamestown,Pennsylvania,and is engaged in the manufacture,sale, and distributionof playground equipment.During the 12-month period preceding October 1958,the Respondent received at its Jamestown,Pennsylvania,facilitymaterials,goods,and other items directly from outside the Comonwealth of Pennsylvania of a valuein excess of $3,000,000, and shipped therefrom its products to places outsidethe Commonwealth of Pennsylvania of a value in excess of $4,000,000. I find thatRespondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists,DistrictNo.83,AFL-CIO, hereincalled the Charging Party, and The Employees'Shop.Committee of the JamestownMachine and Manufacturing Company, herein referred to as the Shop Committee,unaffiliated,are each a labor organization within the meaning of Section 2(5) ofthe Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-undisputed factsThe primary issues to be resolved are: (1)Whether the Respondent has from onor about September 22, 1958, and at all times thereafter assisted and interfered withthe administration among its employees of a labor organization known as the ShopCommittee and has contributed financial and other support thereto as specified inthe complaint(paragraph 6); (2) whether the Respondent from on or about Sep-tember 22, 1958,did interfere with,assist,promote, support,and encourage theShop Committee by entering into and executing a collective-bargaining agreementwith the Shop Committee on September 23, 1958, for its employees at a time whenthe Shop Committee did not represent an unassisted majority of Respondent'semployees and when the Shop Committee was not the freely chosen representativeof the Respondent's employees;and (3)whether the Respondent during July and560940-61-vol. 127-13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust 1958 stated to employees that the company plant would move away ifanother union came in; whether the Respondent by the alleged acts engaged inunfair labor practices within the meaning of Section 8(a)(1) and (2) of the Act-The Shop Committeewas formed sometime in1955under circumstances notenunciated in this record.Recognition did not result from a National LaborRelations Board conducted election.The Shop Committee has no formal organi-zation, no constitution,no bylaws, elected no officers,collected no dues, and hasno treasury.A new Shop Committee was elected annually by the employees. Threemen and three women were nominated by the membership at large and the twomen and two women receiving the most votes became the new committee. Themethod of selecting the chairman of the committee is obscure.The paper usedfor the ballots, the clerical and stenographic assistance, the cutting of the stencilsand mimeographing of the ballots were furnished by the Respondent. Similarly,stenographic assistance was supplied by the Respondent for the preparation of anotice or notices of each meeting of the employees which notices were either placedon the timeclock or sent to each employee by post card or letter notice, in any eventat the expense of the Respondent.The meetings of the employees, for electionsor for other purposes, were held in the plant of the Respondent.Meetings wereheld at the end of the workday of the first shift, and all employees were compen-sated at their regular rate of pay for attending. (First-shift employees continuedat their hourly rate, second-shift employees were on worktime.)While these andother facts set forth below are undisputed they are presented merely as backgroundwhere they occurred in a period beyond the 6-month limitation of Section 10(b)of the Act.In each of the years commencing 1955 and ending in 1957 representatives ofmanagement and the Shop Committee negotiated agreements covering wages andworking conditionsUpon arriving at an agreement, a notice of a meeting wasprepared and placed on the bulletin board, or post card or letter notices sent out,advising the employees of the time and place of a meeting, in the plant, for thepurpose of being advised of the terms of the new agreement and for the furtherpurpose of consideration and approval of those terms.At each of these meetingsthemanagement representatives as well as the Shop Committee participated andan approval of the agreement was obtained from the employees.Thereupon themanagement representatives would withdraw from the meeting and the employeeswould elect a new Shop Committee for the next succeeding year.The last suchagreement, prior to the events here considered, expired by its terms August 31, 1958.In July 1958, the Charging Party began distributing handbills outside Respond-ent's plant.That the management was aware of the- activities of the ChargingParty and its effort to organize the employees of the Respondent is patent not onlyfrom the testimony of Respondent's officials but also from letters addressed to allthe employees by L. S. Collins, chairman of the board, dated July 14 and 25, 1958,and J. W. Dean, Jr., president, dated July 31, 1958.The Charging Party filed apetition for an election and certification as bargaining representative on October 2,1958.The petition, in Case No. 6-R'C-2193, was dismissed on October 22 andthe dismissal affirmed by the Board on December 2, 1958, on the ground that anexisting collective-bargaining contract was a bar.Ihave taken official notice ofthese actions.Charges were filed in this matter on January 15, 1959.The limita-tion of Section 10(b) of the Act accordingly would apply to any activity precedingJuly 16, 1958.L. S. Collins was first associated with the Company in September 1953; hiscapacity prior to January 1, 1958, is not'specifiedHe was president of the Respond-ent from January 1, 1958, until sometime in March or April at which time hebecame chairman of the board, remaining in that capacity until January 31, 1959,when he terminated his relationship with the Company. John W. Dean, Jr., becamepresident of the Respondent on June 2, 1958, and remained in that capacity at alltimes pertinent herein.C.WilliamKing was first employed by Respondent inFebruary 1953 as an accountant and bookkeeper. Sometime prior to the firstcollective-bargaining agreement in 1955 he became treasurer of the Respondent.Approximately in April 1959 he was designated as personnel director.ClarenceJones is and has been plant manager of the Respondent since 1951. Frank Stevenswas the chief of engineering of the Respondent. Sometime between October 1959and June 1959, he became manager of a plant of the Respondent at Linesville Inthe period preceding June 1958, when Dean became associated with and presidentof the Respondent,Collins,King, Jones, and Stevens constituted the managementteam which bargained with the Shop Committee.Upon association with Respond-ent,Dean became part of the team. Collins' activity in September 1958 is notedbelow.Joseph Steel and Harvey Heasley were the two day-shift foremen during JAMESTOWN MACHINE AND MANUFACTURING COMPANY 179the periodunder consideration and were supervisorswithin themeaning of thatterm as definedin Section2(11) of the Act.The total number ofmaintenanceand production employees of theRespondentin September 1958 was 128.Respondent operated two shifts and the employeeswere divided 107 on the first shift and 21 on the second shift.RussellK. Adamswas a member of the Shop Committee in the years of 1955, 1956, 1957, and 1958 anditschairman in the latter 2 years.The other members of the Shop Committee inthe periodending afterSeptember 23, 1958, were Charles Minetti, Harriet Rowe,and Frances Davis.Pearl Love was one of the individuals elected to the newShop Committeeon anunspecified date following September 23, 1958.B.The September 22, 1958, meeting and the events precedingThe Shop Committee had four, possibly five, negotiating meetings with themanagement team on unspecified dates, starting September 16 and ending on orbefore September 22, 1958.They discussed wages and other items.A tentativeagreement apparently was confined to a 4-cent per hour wage increase to be grantedimmediately with an additional 2-cent per hour wageincreaseto be deferred untilJanuary or February 1959.Itwas agreed, in accordance with past practice, that the tentative agreementwould be submitted to the employees at a meeting to be held in the plant on Sep-tember 22, 1958, at 3:30 p.m. (the time at which the day shift ended and the secondshift began).The employees were notified "by a notice on the bulletin board"placed there by Russell K. Adams, chairman of the Shop Committee It is undis-puted, and I find, that the Respondent furnished the paper and secretarial serviceessential for the preparation of the notice.The notice, not in evidence, explainedthe purpose of the meeting. In the language of Adams "It was about the newcontract."The meeting was held in the warehouse section of the plant.Collins,King,Jones, Stevens, and Dean for management (as well as at least one foreman) werepresent.Employees present were estimated at 110 to 112 by Dean, 120 by Jones,and 115 to 120 by King (Stevens and Collins did not testify). It is undisputedin the record, and I find, that all employees attending were paid at their regularrate of pay for the approximate 1 hour that the meeting lasted.The meeting was called to order by Dean, president of the Respondent, whoturned themeeting overto Adams, chairman of the Shop Committee.Adams readthe proposed agreement.Thereupon Collins, chairman of the board of Respond-ent, addressed the group and then asked the employees if they approved of thecontract to so indicate by a raising of hands.No one raised their hands.Collinsspoke further to the group and then asked those approving to stand up and no onestood up.Themanagementgroup then had "a quick huddle" and decided that itwould be up to the Committee to carry on the meeting from there "and to cometo us if they wantedus again; andthen we withdrew." i (Findings relative tothe actions of Collins are set forth below.)It appears that the employeesthenadvised the Shop Committee that they desiredthat the proposed 6-cent increase be retroactive to September 1, 1958, and thatin addition the Committee should request either an additional paid holiday or aweekly, as distinguished from a biweekly, payday.2Immediately following the employeemeeting,the Shop Committee met withmanagementand arrived at an agreement on the 6-cent increase retroactive to Sep-tember 1, 1958.The Committee was authorized by management to conduct a pollof the employees the followingmorning, todetermine if the majority desired thepaid holiday or the weekly payday.C. The events of September 23 and 24On the morning of September 23, Adams, chairman of the Shop Committee;canvassed the employees individually, during worktime, and determined that themajority desired an additional paid holiday.Pursuant to prior agreement, the,1This is based on the testimony of King, Respondent's treasurer, Dean, Respondent'spresident, and Jones, the plant manager.The only variance appears in the testimony ofJones who asserted that Adams requested the first vote on whether to accept the agree-ment or notSince only annual meetings of the employees "to ratify the collective bargaining agree-ment," and to hold elections, are mentioned in the record and in Respondent's brief, itappears no meetings of the membership were held for the purpose of advising the ShopCommittee of desired contract changes 180DECISIONSOF NATIONALLABOR RELATIONS BOARDShop Committee and the management representatives met at 10 o'clock in themorning.Collins took the previous contract and "marked it up to include whatyou see in the present form." 3The contract was then signed.Dean, whose testimony I credit on this point because it is undisputed, testified:Adams was not very happy about what transpired.He felt, and so stated, thathe wasn't too content with what he secured for the people; and he felt that heprobably let them down a bit; and he said it would be the same thing overagain.Of course what would happen again, there would be a lot of peoplestate "well, we don't understand the agreement you have; we never understoodit to be this way." So, with that situation, Collins spoke up and he said, "ifthat's the case, Rusty, why don't you have the entire membership here ratifythe agreement with you, give a vote of confidence on it." [Rusty was thenickname by which Adams was known.]Adams thought it was a very goodidea.And I believe it was my suggestion at that time, that in order to expeditethe matter and do it in goodly form that it be done in our conference roomby Rusty calling the people in one at a time and having them, if they so desire,certify that they were in accord with what had been agreed upon.4Adams, whom I credit, was asked if the Shop Committee had advised manage-ment that they had decided to ask the employees to individually sign the 1958-59agreement.He testified, "Well, it wasn't our idea."He was then asked if hemeant they did not approve of it and answered, "Oh, we approved after it was-ithad been drawn up.We thought it would be a good idea afterwards."Dean further testified that Collins dictated "this information" at the top of theaddenda to the attached agreement and that it was prepared by "our secretarythere at the plant." In view of the credited testimony of Adams immediately above,I do not credit Dean's statement that "it was requested that management do that." 5The addenda to the attached agreement prepared by Collins reads:The following employees, by their signatures, claim to be the collective bar-gaining unit on wages and working conditions with the Company; recognizetheir Shop Committee as their negotiating committee for such purposes andratify and confirm this agreement, covering our employment September 1,1958, through August 31, 1959.6The addendum contains the clock numbers and names of 128 employees and thealleged signatures of 127 employees with the notation "sick" preceding the clocknumber of the one employee who did not sign.Dean testified that 3 or 4 minutes after the meeting of the 23d, Collins, Jones,and Adams came into his office. "Collins stated that Adams had said that he felthe would be a lot better off if someone from the management team would sit in atthismeeting with him during the signing of this addenda to the contract indicatingthe agreement-in order to explain anything that may arise, as he would not beable to satisfactorily explain to the people, the entire membership." Jones corrob-orated the fact that Adams made such a request.General Counsel did not rebutthis testimony,and it stands undenied in the record.While credited, it is discussedbelow.Clarence Jones,the plant manager,was designated to sit in as the managementrepresentative.Dean and Collins both approved the designation. Jones and Adamsworked from approximately 12 o'clock noon on the 23d until 5 p.m. and from 7 a.m.of the 24th until 5 p.m. in the conference room obtaining the signature of eachindividual employee, each of whom was brought in separately "to ratify the con-3 Testimony of President Dean.The contract was then typed by Dean's secretary.4Dean later testified that it was Collins(chairman of the board of directors)who sug-gested to Adams that the employees be brought in individually. Treasurer King testifiedthat it was Dean who made the suggestion.The testimony of Manager Jones that"Rusty"requested individual signatures is not credited.5 King testified that it was Collins who suggested that the addenda be prepared andthat the employees be brought in to ratify the contract.6 That the language of the addenda was the language dictated by Collins and that itwas prepared in full by an office girl was the testimony of Dean, corroborated by Jones.Dean also testified "it was Collins' suggestion to Adams when Adams seemed so disturbed[that the employees be brought in individually to ratify the contract]Collins sug-gested that he get a show of membership by having them sign the addenda-an addendato the contract indicating their willingness and support to the committee that they haddone a good job in negotiating. It was my suggestion that the signing be done in ourconference room at the plant." JAMESTOWN MACHINE AND MANUFACTURING COMPANY 181tract."Jones estimated that approximately 100 of the employees came in the roomin the 2 days, but those not obtained in those 2 days (by reason of illness, etc.) wereobtained in subsequent meetings. It is clear from the record that this activity oc-curred during normal working hours and it may be reasonably implied that theemployees were compensated for the time spent in the separate conferences eachhad with Adams and Jones for the purpose of examining the agreement,askingquestions,and signing the addenda.During this series of conferences Plant Manager Jones advised Daniel Kean, anemployee, that he should sign the contract "to show we were backing the ShopCommittee."Richard Alabran, an employee, testified that he inquired from Jonesif he had to sign the addenda and was told he did "if I wanted to work for anotheryear."Dora Johnson testified that she noticed that the contract provision relativeto retroactivity was not back to September 1.7 Jones thereupon asked her, "Don'tyou trust us we told you we would." She advised Jones she did not know if shetrusted them and he then said that maybe they did not want that kind of peopleworking there. Jones denied having made the alleged statement to Alabran and didnot specifically remember Dora Johnson and the conversation alleged by her. Inview of the findings hereafter I find it unnecessary to resolve this credibility conflict.D. The alleged threats on and prior to September 22, 1958Paragraph 6(b) of the complaint alleges in essence that the Respondent has fromon or about September 22, 1958, assisted and interfered with the administrationamong its employees of a labor organization known as the Shop Committee by mak-ing statements urging the acceptance of the employment agreement which state-ments contained threats therein.Paragraph 8 alleges that the Respondent duringJuly and August 1958 by Joe Steel and Harvey Heasley stated to employees that thecompany plant would move away if anotherunion came in.Daniel Kean, an employee, testified that in his speech on September 22, 1958,Collins "pointed out the good parts of the contract hoping that we would accept itand appreciate it, and said if they had to go any higher in wages it would come tocutting down the hours or we would not work as long in the summer; we wouldn'thave summer work; and there wouldn't be as many people to be employed becausethe way production was it was just suicide; they just couldn't afford to pay anyhigher wages than what they offered us "The witness further quoted Collins as"he said he didn't want to see a union come in there because things would happenwhere it might hurt the people or we wouldn't have a job or could cut down thehours; and he didn't know just what would be the outcome of it."He further testi-fied that Collins said the proposed contract was a good contract and he did not feelthe Company could give any more.Benjamin Darr, an employee,testified that Collins said "that if they didn't acceptit[the proposed agreement], well, they have to close down the shop because theycouldn't afford to pay any more than 6 cents." Evelyn Nottingham, an employee,quoted Collins as saying(in answer to an employee's request that the increase bemade effective at the present) that "they couldn't give it to us right now, theycouldn't afford it," 8 and that this statement was made to the entire body of em-ployees.Jones similarly denied that the subject of outside unions was discussedby Collins during his talk to the membership on September 22 but acknowledgedCollins saying "we couldn't afford to pay the 6 cents at that time."King was unableto recall Collins'exact words at the meeting but stated that he reviewed the opera-tion of the Company for a period of a year or a few months back.He reviewedthe financial position.This witness was unable to recall whether that review wasthat the financial condition was good or bad or that the Company could not affordto pay any more money. I do not credit the denials of Dean and Jones for reasonsset forth below.Adams testified thatat one of the negotiation meetings held in September 1958Collins said"if there was ever an outside union come in that the plant would closedown or leave."Dean acknowledged that Collins attended the last negotiation7The contract provides the 6-cent rate increase is"effective September 14, 1958."Dean testified nothing was put in writing relative to retroactivity to September 1 becausethe stockholders did not like paying retroactive pay8 Dean denied that Collins made any statement at the September 22 meeting with regardto an outside union coming in,or that the Company could not afford to pay any more atthat time (although this latter statement was immediately qualified)and he did admitthat Collins had said that they could not afford the 6-cent increase at that time. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting prior to the meeting of September 22.9 Jones and King testified that Col-lins attended the last negotiating meeting.ioThe threat made by Collins to the Shop Committee is not within the specificationof paragraph 6 which is related to the meeting of September 22, nor could it be con-sidered within the specification of paragraph 8 of the complaint which relates toactivities occurring in July and August 1958 as distinguished from September.How-ever, it is clear from the record that the matter was fully litigated and accordingly isproperly considered.Pearl Love, an employee for 5 years and a member of the new Shop Committeeelected after September 23, 1958, testified that she had a conversation with Fore-man Harvey Heasley in August 1958 about unions. She quoted that Heasley "saidif the Union came in there they'd just pull in some trucks and load up the stuff andmove out." She placed her discussion with Heasley as being in the plant "in hisdepartment, I was working for him then." She located it as being "right beside thebig conveyor" and stated that, in a 10-minute discussion, the outside union was theonly thing discussed.She acknowledged having no knowledge of any similar state-ment having been made by this foreman. This witness impressed me with her directand forthright manner and I credit her testimony.iiWhile elsewhere herein I have credited those portions of the testimony of Deanand Jones which were undisputed, I discredit the denials relative to the evidence inthis section.That Collins sought to thwart the outside union is clear from this record,albeit not all of his activity was in derogation of the proscriptions of the ActThetestimony of Kean, Darr, Nottingham, Adams, and Love are to a degree mutuallycomplementary on the substance of different quoted statementsThey were allemployees of Respondent. I am constrained to find, in view of the entire record,that the testimony of these employees could be rejected only upon a belief of fabrica-tion or faulty memory; my impression is opposite.The separate events are clearlyrelated.In so finding, I am not unmindful that some of the quoted statements fallwithin the "free speech" provisions of Section 8(c)Having found that Collins and Heasley made threats that the plant would closeor move if another union came in, I find that such conduct constituted interference,restraint, and coercion and, thus, was a violation of Section 8(a)(1) of the Act.12Respondent's counsel has urged that the statement to the employees that theCompany could not afford to pay any more was "a proper bargaining statement"whether said to the membership or to the negotiating committee.Here the statementincluded a threat, as distinguished from a prediction-"the cutting down the hoursor we would not work as long in the summer; there wouldn't be as many peopleto be employed" or "they have to close down the shop because they couldn't affordto pay any more than 6 cents."N L.R.B. v. American Pearl Button Company,footnote. 12.9Dean denied that Collins in the course of a negotiating meeting at which he was pres-ent, or at any other time, said to the Shop Committee that if an outside union came in theCompany would close down its plant a Jamestown and move awayHe acknowledged astatement by himself at one of the weekly meetings (there were weekly grievance meet-ings) "I stated that we were again being cluttered with handbills , and I repeated ourposition that we certainly were not in favor of an outside influence such as that , it wasnot good for ourselves and they had nothing to offer the employees "10While both Jones and King, like Dean, denied that Collins made such a statement,I credit Adams for reasons set forth herein11Heasley, whose testimony was taken at a hospital where he was undergoing eitherobservation or treatment for an abdominal difficulty, was a most unconvincing witnessHe had been employed by the Respondent for about 8 years, the last 5 of which he wasforeman, having approximately 20 employees under his direction at the time of the hear-ingMrs. Pearl Love was one of these employees.He disclaimed knowing much aboutthe organizing effort, although he had received union handbills on his way to work, "I neverpaid any attention."He did not know how long the Shop Committee had been in existence,how it was elected, or if the employees paid duesHe did not know if there was a meet-ing on September 22 or that the contract was signed on September 23.He also did notknow that the employees were asked to ratify the contract or that the employees liesupervised were taken individually down to the conference room for that purpose.Heacknowledged that lie did not miss any work during the month of September 1958Helikewise claimed no knowledge that the Shop Committee processed grievances, as providedin the contract.19N L R B. v American Pearl Button Company,149 F. 2d 311 (C.A.8) ; N.L R.B v.Laister-Kaufmann Aircraft Corporation,144 F 2d 9 (C.A8) ; Taylor ManufacturingCompany, Incorporated,83 NLRB 142. Cf.Mylan-Sparta Company, Inc.,78 NLRB 1144. JAMESTOWN MACHINE AND MANUFACTURING COMPANY 183Richard Alabran was employed by the Respondent for 3 years at the time ofhearing.He testified that he heard Joe Steel, the second day-shift foreman, say inJuly or August, "If another union would come in the shop would move."Theconversation was in the part of the plant where they packed gym sets.The witnessdescribed walking up to a group of three or four employees and overhearing onlythis remark and none of the balance of the conversation.He was unable to identifyany of the other employees allegedly present.He testified that it was during workinghours, but he did not know what time of day.He did not join in the conversationand made no effort to talk to the others. In response to the Trial Examiner's ques-tions he stated that he just happened to walk up at the moment when this remarkwas made and immediately walked away. Steel is a foreman with some 60 employeesunder his supervision.His testimony was that the gym sets are packed in the frontof the plant and this work is not under his jurisdiction and is not done at a placewhere he would normally workHe testified that in July and August his hours werefrom 6 a.m. to 3:30 p in. while Alabran was working on the second shift from3:30 p.m. to 12:30 a.m. and that the only time that he would see Alabran wouldbe as he was leaving the plant and Alabran was reporting for work.He deniedthe alleged conversation. In view of the vagueness of Alabran, on this point, I donot credit his testimony even though it appears that similar remarks were made bythe other foreman and by Collins. It is also here noted that General Counsel hasnot, as to this allegation, met the requirements of Section 10(b) of the Act inproving that this event, even assuming it did happen, was within the periodof,6 months prior to the date of the charge herein. I shall accordingly recommendthat this specification be dismissed.E. Other events of and following September 22, 1958It is undisputed in this record that it was customary for management to participatein the meetings of the employees, where a tentative bargaining agreement had beenreached, for the purpose of obtaining the approval of the membership to the agree-ment.This past practice was followed at the meeting held on September 22, 1958.President Dean opened the meeting and had Adams advise the employees of thetentative agreement of a 4-cent increase immediately and 2-cent additional the follow-ing January or February. It appears that Collins then explained that the Companywas not in a position to grant a larger increase and it was Collins who requesteda show of hands of those favoring the agreement.No hands were raised.Collinsthen selected particular employees and asked them why they did not agree with thetentative agreement and was advised either that the increase was not enough or thatthey wanted the increase retroactively.Pearl Love, a witness, identified one of theindividuals questioned by Collins as Margaret Zurovchak who, upon being asked ifshe was not going along with the agreement, said she would have to go along withThe employees.Collins then told the assembled employees that the Respondent couldnot pay more than the 6 cents offered.He asserted the alternative as: cutting downthe hours; cutting out summer work; less people would be employed; they wouldhave to close down the plant; if an outside union came in they wouldn't have a job.Itwas after this that Collins asked those in favor of the agreement to stand and noone stood.i3Paragraphs 6(c) and (d) of the complaint alleged that the employees were coercedinto recognizing the Shop Committee as their negotiating committee and into ratifyingand confirming the employment agreement. Paragraph 7 of the complaint in essencealleges that from on or about September 22, 1958, the Respondent did further inter-fere with and assist the Shop Committee by entering into and executing a collective-bargaining agreement (employment agreement) at a time when the Shop Committee,did not represent an unassisted majority, and when the Committee was not thefreely chosen representative of the employees.13Dean's testimony leaves no doubt as to the sequence of these eventsHe testified thatafter Adams read the contract changes Collins was introduced and Collins gave a littletalk concerning the formulation of the new agreement, and at that time asked for a showof hands as to whether or not the agreement was in accord with the membership. No'hands were displayed.He then asked for a standing vote indicating that they were in'favor of the agreement that the committee had negotiatedAgain there were no standupsat allAt that time Collins pinpointed certain people in the audience as to what waswrong, why they could not see that the agreement was in good faith and a good job ; andthe general impression was, from the few he pinpointed, that they were not getting enough.He identified Zurovehak as one employee so pinpointed. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's letters of July 14, 25, and 31 to its employees clearly reflect theattitude of this employer toward outside unions. It is succinctly stated in the firstletter, "..we don't want them and will do everything legally possible to keepthem out." 14Thereafter, as found above, Collins on at least two occasions (onceat the meeting of all employees) threatened to close the plant or move it away ifan outside union came in. Immediately following the signing of the employmentagreement by management and the Shop Committee, and allegedly because the chair-man of the Shop Committee felt he had not obtained as much as he should have inthe negotiations, Collins prepared the "Addenda" (reciting both recognition andratification) and President Dean decided that the employees should be called inindividually to the company conference room to sign. It appears of little momentwho requested a management member to sit in during the signing (Plant ManagerJones was selected).Clearly this record is void of any authority to make such arequest having been given Adams by either the Shop Committee or the employees.That management was apprehensive of a rejection may be implied.15Foreman Steel (corroborated by Jones) testified that Plant Manager Jones toldhim that the employees under him (Steel) would be called into the conference room,one at a time, to sign the contract (addenda).President Dean acknowledged heinstructed Jones to call the employees in individually. It is clear this was done duringwork hours.The poll by Adams to determine if the employees wanted an additionalholiday or a weekly paycheck was also conducted during work hours. The September22 meeting, part of which was exclusively an employees' meeting at which the ShopCommittee was advised that the employees would accept a 6-cent raise, after beingtold by Collins the plant would close down if they did not, was held during work hoursfor the second shift, and all employees were paid for attending.Jones, the only witness questioned on the matter, was unable to recall how theShop Committee came into existence, and could not recall if there was an electionamong the employees "to indicate they wanted the Shop Committee to representthem."Respondent urges that because the Shop Committee is a labor organization within,the meaning of Section 2(5) of the Act, Respondent was required to bargain with it.Respondent also urges that "at no time has any person, group, or union,other thanthe Shop Committee,been recognized by the employees -as their negotiating com-mittee."It is urged that: The contract had been authorized, ratified, and executedbefore there was any thought or discussion of an addenda; on September 22 theShop Committee was "authorized" by the employees to go to management with anew proposal; the poll (by Adams) on September 23 was continued "recognition"of the Shop Committee; this poll "constituted thesecondratification and confirma-tion of the new collective bargaining agreement"; the addenda was neither a ratifica-tion nor confirmation of the agreement, since the authorization given the committeeobviated the need for either; the individual signing of the addenda was not an addi-tional ratification or confirmation, but a "medium through which the employees couldbetter understand the terms and conditions of their collective bargaining agreement."Respondent has cited a number of court and Board cases holding somewhat similarstatements to be'privileged expressions of opinion, protected by Section 8(c).Thedistinctions relate to forum and context.Uttered to a collective-bargaining repre-sentative in a negotiating session, absent activity of an outside union, and withoutother facts appearing in this record, a finding that some of the quoted (threatening)language was a "prediction" would be appropriate.The test is whether the "predic-tion" was coupled with a threat to use the employer's economic power to make theprediction a reality.Here we are treating with the membership being told the plantwould close (or move) if an outside union came in, or if they insisted upon morethan a 6-cent increase.Here, the employees were addressed directly by management representatives, anditclearly appears that the threats enumerated issued after initial rejection of thetentative agreement.Some of the statements and activities related in this sectionconstitute assistance and interference with the administration of the Shop Committee,14 General Counsel has not contended any violation of the Act by reason of the contentsof these letters15 The TrialExaminerasked Plant Manager Jones : "Why was that [past] practice [ofcalling the employees together and submitting the agreement to them] varied at this timeto this different approachof havingthem comein and sign singly?"He responded : "Wedidn't have the group together at the finaldiscussion and decisionon the agreement. . . .Theyturned itdown on the first try." JAMESTOWN MACHINE AND MANUFACTURING COMPANY 185presuming it was the designated bargaining representative of these employees.16Such assistance and interference constitute a violation of Section 8(a) (2).A finding that a Shop Committee is a labor organization is but one requisite forrecognition; there is no evidence in this record that the employees ever designatedor requested recognition of the Shop Committee or that they were ever given anopportun,ty for a "free and untrammeled" expression of their desires relative torepresentation.Respondent treats the terms "authorized," "confirmed," and "rati-fied" as synonymous.Rejection of contentions that "ratification" and "confirma-tion" of an agreement can precede execution, or even the drafting, in fact evenbefore a "meeting of minds" on the agreement, requires no elucidation.Respondent further urges that an employer does not violate the Act by executinga contract with an incumbent union, even where a rival union has requested recogni-tion or filed a petition.17InMidwest Piping(footnote 17) the Board pointed out the requirement of em-ployer neutrality when confronted with rival claims of competing unions.This wasrecently reaffirmed.The Wheland Company,120 NLRB 814. TheGibsoncase 18(footnote 17) involved a contract made with an incumbent union which had previ-ously been certified by the Board.The case here considered involves neither a certi-fied nor, so far as this record reveals, a properly recognized, union.The situationhere is that of a Respondent-assisted organization, clearly distinguishable.Shortly after September 23 a new Shop Committee was elected.Dean testifiedthey held a meeting in the warehouse of the Respondent for this purpose.Theballots were printed or mimeographed and furnished to the Shop Committee by theRespondent, who likewise furnished the paper and the stenographic assistance toprepare them.He also acknowledged that when the necessity arose for the ShopCommittee to use any stationery or any clerical help it was furnished by the Respond-ent.Itmay likewise reasonably be presumed that whatever notice was issued for theelectionmeeting the stenographic and clerical assistance for preparation of thenotice was furnished by the Respondent.F. Concluding findingsBriefly stated, Respondent's actions and motivations resulted from the awarenessof the organizing efforts of an outside union, when it had been dealing for severalyears with an inside union, as above described. It made its opposition to the outsideunion clear to its employees.The Supreme Court has said: "The active opposition of the employer [to oneunion] . . . has a direct bearing on the events during that intermediate period.Known hostility to one union and clear discrimination against it may indeed makeseemingly trivial intimations of preference for another union powerful assistancefor it.Slight suggestions as to the employer's choice between unions may havetelling effect among men who know the consequences of incurring that employer'sstrong displeasure."The Court found that the Board was wholly justified in findingthat the employer assisted the union inInternational Association of Machinists, etc.,Lodge 35 v. N.L.R.B. (Serrick Corp.),311 U.S. 72, 78While no discrimination ishere alleged, assistance and interference have been.The Supreme Court, on June8, 1959, stated that the prohibitions contained (in Section 8(2)) in the originalWagner Act were left unchanged by the Labor Management Relations Act, 1947.N.L.R B. v. Cabot Carbon Company, etc.,360 U.S. 203.InMccullough Motor Corporation,120 NLRB 1709, the Board found that theemployer violated the Act by assisting and furnishing support to an employees'relations committee and by interfering with the administration of such committee.This decision encompassed many of the factual itemizations of support related herein.16Cf.N L R.B. v. Wooster Division of Borg-Warner Corporation,356 U.S. 342, wherethe employer insisted upon a "ballot" clause calling for a prestrike vote of the employeesas to the employer's last offer as a condition precedent to accepting any collective-'bargaining contract.In finding such insistence to be a violation of Section 8(a)(5), theSupreme Courtsaiddeals only with relations betweenthe employees and their unions. It substantially modifies the collective-bargaining systemprovided for in the statute by weakeningthe independence of the'representative'chosen bythe employees. It enables the employer, in effect, to deal with its employees rather thanwith their statutory representative "17CitingWilliam D.GibsonCo., Division of Associated Spring Corporation,110 NLRBMidwest PipingdoctrineSeeMidwest Piping & Supply Co.,Inc.,63 NLRB 1060.Is In SheaChemical Corporation,121 NLRB 1027, 1029, the Board overruled the,Gibsoncase. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDSee alsoWyman-Gordon Company (Ingalls Shepard Division) v. N.L.R.B,153 F.2d 480 (CA 7), in which the court held that the company's furnishing of somefinancial aid and other support to an independent employees' council constituted anunfair labor practice even though the support might have been meager and of littlesignificance.A situation in some respects akin to the facts here appears in another recent case.An informal employee association died out after three successive contracts. It wasreactivated when an outside union became active.The "smaller typesof assistance,"such as a free meeting place, stenographic and printing service, were found.TheBoard found that a company union was reactivated as a direct result of the employ-er's unlawful interference. In distinguishing between domination and assistance theBoard found the latter, even though it found there was no evidence that the com-pany participated in the organization's internalaffairsAdhesive Products Corpora-tion,117 NLRB 265.The Board has distinguished between payment of union representatives forattendance at negotiating and grievancesessions,proper under Section 8(a)(2) oftheAct, and payment for attendance at meetingsconcerninginternal committeemanagement,which constitutedassistance.The Board said that by attending thesemeetings andpermitting the use of its facilities for these discussions the Respondentdominated and interfered with the administration of the Commttee.Aerovox Cor-poration,102 NLRB 1526. See alsoRemingtonRandArms Company, Inc., 62NLRB 611.While that case is distinguishable from the facts and complaint herein,in that domination is not here alleged and it is not claimed that management attendedelection meetings, nevertheless such meetings were held in the plant of the Respondentand it may be presumed from the evidence that employees were paid for attending.The Board found a violation of Section 8(a)(2) and (1) of the Act where theemployer contributed financial and other support to a shop union, where the un-lawful support consisted of making available to the union the use of its premises forunion meetings; paying officers of the shop union for time spent in consulting theirlegal advisor; permitting notices of shop union meetings to be posted on its bulletinboard; and granting prompt recognition to the shop union as the exclusive repre-sentative of the employees.The majority of the employees had expressed theirpreference between the shop union and an outside union seeking recognition.TheBoard stated: "It is incompatible with'true freedom of choice to limit employees to aselection between two unions, both suggested by the employer, foreclosing anyexpression of preference for other unions or for no union at all.Moreover, the factthat in this case the selection was made in the presence of a supervisor was notconducive to a free and untrammeled expression of the employees' desire."[Empha-sis supplied.]Ephraim Haspel, An Individual, d/b/a Ephraim Haspel,109 NLRB37, 39. In this record it is clear that the employees signed the "addenda" duringworktime, with Plant Manager Jones present.One stated purpose of the "addenda"was to "recognize" the Shop Committee.That the Shop Committee has no formal organization, no constitution, no bylaws,no elected officers, collected no dues, and has no treasury, is undisputedLikewiseundisputed,allmeetingsof the employees were held in Respondent's plant; themeeting of September 22 was during worktime for the second shift and all employeeswere paid their regular hourly rate for attending.Shop Committee members werepaid for all time spent on Shop Committee activities, and all necessary clerical andstenographicassistance,stationery and mimeographing of ballots were furnished bythe Respondent.These facts applied in September 1958 and to all meetings heldin that month, presumably including the last election meeting.An organization,- such as the Shop Committee,functioningentirely upon. theemployer's property and having no dues or other independent means of support,must necessarily depend for its existence upon the aid, support, and continued favorof the employer.Respondent furnished a portion of its plant for the annual elec-tions,and all assistance requisite thereto.As was well stated -by the Trial Examiner,and adopted by the Board, inThe Carpenter Steel Company,76 NLRB 670, 689,the support may not be viewed as insubstantial since "Illegality of employer supportin termsof its cost to the employer, but interms of its effect upon the recipient organization and the employees."Here, ashas required for its maintenance.This record is silent as to the moving force which initially brought about theorganization and recognition of the Shop Committee; and the activity, if any, of theRespondenttherein.ItNational LaborRelationsBoardelection.Likewise, this record is silent as to any JAMESTOWN MACHINE AND MANUFACTURING COMPANY 187election being held or any designation made at any time by the employees ofRespondent for the selection or determination of a collective-bargaining agent, otherthan the automatic right apparently conferred on all employees to participate in anelection of nominees to serve as committee members.That the Respondent recog-nized this fact may be fairly inferred from the language chosen by the chairman ofitsboard,Collins, in preparing the "addenda,"towit:"The following employ-ees,. . . recognize their Shop Committee as their negotiating committeefor suchpurposes and ratify and confirm this agreement.,"when for the first time sofar as this record shows they were given this opportunity.(Emphasis supplied.)Aside from timing,after a fait accompli,the circumstances surrounding the obtain-ing of the signatures on the addenda are far removed from that freedom of choicein designating and selecting a collective-bargaining representative contemplated bythe Act.The pressure on the employees to sign the addenda gathers additionalsignificance when we consider the supineness of the Shop Committee itself. I findthat the obtaining of signatures under the circumstances appearing here was coerciveand did constitute assistance and interference with the administration of the labororganization.This record is replete with instances of assistance and interference with the admin-istration of, as well as contributions of financial and other support to,the ShopCommittee by the Respondent from on or about September 22, 1958.That theemployment agreement was entered into at a time when the Shop Committee didnot represent an unassisted majority and was not the freely chosen collective-bargaining representative is patent.I so findTo further elongate would beredundant.I find, in view of the foregoing and upon the record as a whole, that Respondentdid engage in unfair labor practices in violation of Section 8(a)(2) of the Act.I have above found that Respondent engaged in unfair labor practices in violation ofSection 8(a) (1) of the Act.I further find that Respondent'scontinued recognition of the Shop Committeeconstitutes a continuing obstacle to the exercise by the employees of the rightsguaranteed them under the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with Respondent'soperations described in section I, above, have a close, inti-mate, and substantial relationship to tradD. traffic,and commerce among the severalStates,and such of them as have been found to constitute unfair labor practices tendto lead to labor disputes obstructing commerce and the free flow of commerce.V.THE REMEDYAlthough I have recommended dismissal of the portion of the 8(a)(1) allegationsrelating to Joe Steel, I have found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and(2) of the Act.I shall recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.I have found that the Respondent has assisted,contributed support to,and inter-fered with the administration of the Shop Committee.To effectuate the policies oftheAct and to free the employees from the effects of Respondent'sunfair laborpractices,Iwill recommend that Respondent withdraw all recognition from theShop Committee and refrain from recognizing and dealing with it, unless and untilthe Shop Committee(The Employees'Shop Committee of the Jamestown Machineand Manufacturing Company)shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election among the Respondent'semployees.I shall further recommend that the Respondent cease and desist fromgiving effect to any contract or agreement with the Shop Committee; however, nothingherein is intended to require Respondent to vary the wages, hours,and other condi-tions of employment heretofore established.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their commis-sion in the future is reasonably to be anticipated from its past conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act,therefore,itwillbe recommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Jamestown Machine and Manufacturing Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Association of Machinists, District No. 83, AFL-CIO, and theEmployees' Shop Committee of the Jamestown Machine and Manufacturing Com-pany are each a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By assisting, contributing support to, and interfering with the administration ofthe Shop Committee, the Respondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8(a)(2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Bottfield-Refractories Co.; Frommeyer&Co.; Jack Casper &Co.; Joseph Liberati;Swartz & Funston,Inc.; John B.Kelly,Inc. of Pa.; Dan Lepore&Sons; Alex Guerrina&Sons; JohnCampagna Co.; Anastasi Bros. Corp.;Michael G. SabiaandJohn J. HennellyBottfield-Refractories Co.; Swartz&Funston,Inc.; John B.Kelly,Inc. of Pa.; Alex Guerrina&Sons; John CampagnaCo.;Anastasi Bros. Corp.;Employing Bricklayers'Associa-tion of DelawareValley and VicinityandEugene B. McGoughand William TammaroSwartz&Funston,Inc.; Dan Lepore&SonsandJohn P. MurphySwartz&Funston,Inc.; Alex Guerrina&Sons; John CampagnaCo.; Anastasi Bros. Corp.andDavid E. HarteJack Casper&Co.; Swartz&Funston,Inc. ; John B. Kelly, Inc.of Pa.;Alex Guerrina&Sons; John Campagna Co.; AnastasiBros.Corp.andEdward KellyBottfield-Refractories Co.andWilliam Wallace McNeillFrommeyer&Co.; Jack Casper&Co.; Swartz&Funston, Inc. ;John B.Kelly, Inc.of Pa.;Dan Lepore&Sons;Alex Guerrina& Sons; John Campagna Co.; Anastasi Bros.Corp.andFrank CraigBottfield-Refractories Co.; Jack Casper & Co.; Swartz & Fun-ston,Inc.;Alex Guerrina&Sons; John Campagna Co.;Anastasi Bros.Corp.andMichael Conway.Cases Nos. 4-CA-1853, 4=CA 1854, 4-CA-1861, 4-CA-1856, 4-CA-1858, 4-CA-1860,4-CA-186$, 4-CA-1866, and 4-CA-1877.April 13, 1960DECISION AND ORDEROn October 16, 1959, TrialExaminerLouis Plost issued his Inter-mediateReport in the above-entitled proceeding, finding that the127 NLRB No. 28.